               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                       Case No. 18-CR-85-JPS
 v.

 DAMEION D. WYATT,
                                                                     ORDER
                      Defendant.


       On April 24, 2018, the grand jury returned a ten-count indictment

against Defendant, charging him with violations of 18 U.S.C. §§ 2,

1591(a)(1), 1591(b)(1), 1591(b)(2), 1591(d), 1594(a), 2421(a), 2423(a). (Docket

#1). On June 7, 2019, the government filed an information charging

Defendant with one count of sex trafficking in violation of 18 U.S.C. §

1594(c). (Docket #41). Defendant waived his right to prosecution by

indictment. (Docket #40 at 1). The parties have filed a plea agreement,

indicating that Defendant has agreed to plead guilty to the single count in

the information. Id. at 2.

       Therefore, the Court will order that a plea colloquy be held in

accordance with Federal Rule of Criminal Procedure 11(b) before the

assigned magistrate judge, William E. Duffin. Magistrate Judge Duffin will

thereafter issue a report and recommendation to this Court addressing the

advisability of accepting Defendant’s proposed guilty plea. Gen. L.R. 72(a);

Fed. R. Crim. P. 59(b)(1); 28 U.S.C. § 636(a)(1), (b)(1)(B); United States v.

Harden, 758 F.3d 886, 891 (7th Cir. 2014). Magistrate Judge Duffin will

schedule the plea colloquy hearing by separate notice.




Case 2:18-cr-00085-JPS-WED Filed 06/12/19 Page 1 of 2 Document 42
      Accordingly,

      IT IS ORDERED that a Federal Rule of Criminal Procedure 11(b)

plea colloquy be held before Magistrate Judge William E. Duffin, who will

thereafter issue a report and recommendation to this Court on the

advisability of accepting Defendant’s proposed guilty plea.

      Dated at Milwaukee, Wisconsin, this 12th day of June, 2019.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                           Page 2 of 2
Case 2:18-cr-00085-JPS-WED Filed 06/12/19 Page 2 of 2 Document 42
